     Case 1:20-cv-00494-PLM-PJG ECF No. 4 filed 06/17/20 PageID.9 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



LAWRENCE RUTHER,

              Plaintiff,                             Hon. Paul L. Maloney

v.                                                   Case No. 1:20-CV-494

MATTHEW SCHNEIDER,

            Defendant.
_________________________________/

                           REPORT AND RECOMMENDATION

        Plaintiff initiated this action on June 2, 2020, against Matthew Schneider.

(ECF No. 1). Because Plaintiff has been permitted to proceed as a pauper (ECF

No. 3), the Court has reviewed Plaintiff s complaint pursuant to 28 U.S.C. 1915(e)(2)

to determine whether it is frivolous, malicious, or fails to state a claim upon which

relief can be granted.      Pursuant to 28 U.S.C.     636(b)(1)(B), the undersigned

recommends that Plaintiff’s complaint be dismissed for failure to state a claim on

which relief may be granted and for lack of subject matter jurisdiction.

                                    BACKGROUND

        Plaintiff’s complaint consists of two documents: (1) a single page containing

Plaintiff’s “allegations” and (2) a copy of a June 16, 2014, letter from Prometheus

Law, a California entity, to Plaintiff. While Plaintiff’s allegations are difficult to

discern, due to their brevity and lack of clarity, it appears that Plaintiff’s action
                                            1
  Case 1:20-cv-00494-PLM-PJG ECF No. 4 filed 06/17/20 PageID.10 Page 2 of 4



implicates a civil action litigated in the United States District Court for the Central

District of California.

      The June 16, 2014, letter from Prometheus Law to Plaintiff indicates that

Plaintiff purchased some sort of investment from or through Prometheus Law. In

his complaint, Plaintiff alleges that James Catipay breached a contract with Plaintiff

causing Plaintiff to suffer a loss in the amount of $128,000. Plaintiff also references

a California action brought by the Securities and Exchange Commission (SEC)

against Prometheus Law.

      It appears that a receivership action was initiated in 2016 by the SEC against

Prometheus Law alleging that Prometheus Law committed securities fraud “in

connection with the solicitation of investments in a legal marketing program which,

among other things, promised returns in excess of 100%.”           See Securities and

Exchange Commission v. PLCMGMT LLC, et al. (Prometheus Law Receivership),

available at https://regulatoryresolutions.com/case/securities-exchange-commission-

v-plcmgmt-llc-et-al/ (last visited on June 12, 2020).      One of the principals of

Prometheus Law was apparently James Catipay who, in a related criminal action,

was convicted of securities fraud. (Id.).

      Plaintiff has initiated the present action against Matthew Schneider.

Judging by the address Plaintiff has provided for Schneider, Plaintiff is suing,

Matthew Schneider, the United States Attorney for the Eastern District of Michigan.

The only allegation that Plaintiff makes against Mr. Schneider, however, is “I

contract M Schneider pay - $ due.”
                                            2
  Case 1:20-cv-00494-PLM-PJG ECF No. 4 filed 06/17/20 PageID.11 Page 3 of 4



                                        ANALYSIS

       Unlike state courts, which are courts of general jurisdiction, the federal courts

are courts of limited jurisdiction. This Court possesses the jurisdiction to resolve

“civil actions arising under the Constitution, laws, or treaties of the United States.”

28 U.S.C. § 1331.     The Court also possesses jurisdiction to resolve civil claims

between citizens of different states where the amount in dispute exceeds $75,000.

28 U.S.C. § 1332.

       Plaintiff appears to be asserting a breach of contract claim against Mr.

Schneider. Such allegation, however, fails to state a claim under federal law. See

Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009); Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 545 (2007).      Moreover, even if the Court assumes that Plaintiff has

articulated a viable state law claim, Plaintiff has not established that this Court

possesses the jurisdiction to hear such.

       While Plaintiff and Mr. Schneider appear to be citizens of different states,

Plaintiff has failed to allege facts indicating that diversity jurisdiction is appropriate.

While James Catipay may have caused Plaintiff to lose $128,000, Plaintiff has failed

to allege that the contract which Defendant allegedly breached caused Plaintiff to

suffer more than $75,000 in damages. Thus, Plaintiff has failed to establish that

this Court can properly exercise jurisdiction over his state law breach of contract

claim. See, e.g., Metro Hydroelectric Co., LLC v. Metro Parks, 541 F.3d 605, 610 (6th

Cir. 2008) (“it is to be presumed that a cause lies outside [a federal court’s] limited


                                              3
  Case 1:20-cv-00494-PLM-PJG ECF No. 4 filed 06/17/20 PageID.12 Page 4 of 4



jurisdiction, and the burden of establishing the contrary rests upon the party

asserting jurisdiction”).

                                     CONCLUSION

      For the reasons discussed herein, the undersigned recommends that Plaintiff s

complaint be dismissed be dismissed for failure to state a claim on which relief may

be granted and lack of subject matter jurisdiction.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.            28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                      Respectfully submitted,



Dated: June 17, 2020                                   /s/ Phillip J. Green
                                                      PHILLIP J. GREEN
                                                      United States Magistrate Judge




                                            4
